  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA             )
                                     )       CRIMINAL ACTION NO.
        v.                           )         2:18cr284-MHT
                                     )              (WO)
REGINALD MCCOY                       )

                          OPINION AND ORDER

    This      case   is   before     the   court   on    a   motion     to

continue filed by defendant Reginald McCoy.                        For the

reasons set forth below, the court finds that trial for

this action, now set for February 4, 2019, should be

continued pursuant to 18 U.S.C. § 3161(h)(7) to March

11, 2019.

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is   limited     by   the   requirements       of   the    Speedy

Trial Act, 18 U.S.C. § 3161.             The Act provides in part:

             “In any case in which a plea of not
             guilty is entered, the trial of a
             defendant charged in an information or
             indictment with the commission of an
             offense shall commence within seventy
             days from the filing date (and making
           public)   of    the   information   or
           indictment, or from the date the
           defendant   has   appeared  before   a
           judicial officer of the court in which
           such charge is pending, whichever date
           last occurs.”

§ 3161(c)(1).      The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”     18 U.S.C. § 3161(h)(7)(A).            In granting such a

continuance,      the    court    may   consider,           among     other

factors, whether the failure to grant the continuance

“would    be   likely    to ... result       in   a   miscarriage        of

justice,”      § 3161(h)(7)(B)(i),      or   “would     deny        counsel

for the defendant or the attorney for the Government

the      reasonable       time    necessary           for      effective

preparation, taking into account the exercise of due

diligence.”      § 3161(h)(7)(B)(iv).

      The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and McCoy in a speedy trial.

Current    defense      counsel   was   appointed       to     represent

                                  2
McCoy on November 15, 2018, after the pretrial motion

deadline had expired.         Counsel moved for leave to file

a   motion   to    suppress    out     of   time;   however,    the

magistrate judge denied motion in part because there

was not enough time before the February 4 trial date.

The government does not oppose the motion to continue.

The court concludes that a continuance is warranted to

allow for the filing and resolution of McCoy’s motion

to suppress.

                                     ***

     Accordingly, it is ORDERED as follows:

     (1) Defendant Reginald McCoy’s motion to continue

(doc. no. 32) is granted.

     (2)   The    jury   selection    and   trial   for   defendant

McCoy, now set for February 4, 2019, are reset for

March 11, 2019, at 10:00 a.m., in Courtroom 2FMJ of the

Frank M. Johnson Jr. United States Courthouse Complex,

One Church Street, Montgomery, Alabama.

     DONE, this the 9th day of January, 2019.

                                   /s/ Myron H. Thompson____
                                UNITED STATES DISTRICT JUDGE

                                 3
